PER CURIAM.
McKinley White filed a motion for post-conviction relief that did not contain the information required by rule 3.850(e), Florida Rules of Criminal Procedure. The fact that White is not represented by counsel does not excuse the omissions. Rule 3.987 provides a form that enables pro se litigants to meet the requirements of the rule.
Although the presentation of the grounds raised in the motion is somewhat confusing, it appears that defendant raises at least twenty separate issues in consecutive paragraphs. Even if the motion had complied with rule 3.850(c), the majority of the issues raised are either conclusively refuted by the record; proeedurally barred, see Koon v. Dugger, 619 So.2d 246, 247 (Fla.1993); too vague and conclusory, see Richardson v. State, 617 So.2d 801, 802 (Fla. 2d DCA 1993); or legally insufficient, see Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). However, White may be able to allege a legally sufficient basis for relief on one of his allegations — counsel’s failure to object to the admission of similar act evidence.
The technical deficiencies in the motion required that relief be denied, but since one of the allegations potentially stated a legally sufficient basis for relief, denial as to that allegation should have been without prejudice to filing an amended motion that complies with the requirements of rule 3.850(c). See Thomas v. State, 686 So.2d 699 (Fla. 4th DCA 1996); Brown v. State, 661 So.2d 95 (Fla. 4th DCA 1995), review denied, 668 So.2d 602 (F1a.1996).
Accordingly, we affirm the order of summary denial. Affirmance is without prejudice to White’s filing a new motion that complies with the requirements of rule 3.850(c). The amended motion shall be filed no later than thirty days after the issuance of this court’s mandate and shall be limited to the one allegation of ineffective assistance of trial counsel identified in this opinion. This court’s granting of leave to refile should not be interpreted as a decision on the merits of that claim.
POLEN, FARMER and PARIENTE, JJ., concur.